WAlton, J.
The old doctrine that where there is any evidence, however slight, tending to support an issue of fact, its sufficiency must in all cases be submitted to a jury, no longer prevails either in this country or in England. The modern and more reasonable doctrine is that there is always a preliminary question for the court, namely, whether a verdict resting upon the evidence can be sustained. If not, then the jury must be instructed not to return such a verdict. The reason on which this rule rests is that it is better to prevent a wrong than to furnish a remedy for it after it has been committed, — that it is better not to allow a jury to return a verdict which can not bo sustained than to set it aside after it lias been returned. The power to set aside a verdict clearly wrong has always existed. It is a better and a wiser exercise of the power not to allow such a verdict to be returned. The modern practice is not an enlargement of the power of the court, it is only an earlier and a wiser exercise of it. Heath v. Jaquith, 68 Maine, 433, and authorities there cited.
In this case, the defendant had pleaded non est factum, but when the action was being tried, he admitted that he signed the bond declared on, and relied for his defense on an allegation of fraud. Very clearly, the evidence offered in support of this al*432legation was insufficient to sustain a verdict for the defendant. The jury were properly instructed, therefore, to return a verdict for the plaintiffs.
The defendant excepted to the admission in evidence of a letter written by one Sawyer. The turn which the case toolc rendered the latter .of no importance.' Neither its admission nor its exclusion could have possibly affected, the result. Its admission, if erroneous, was a harmless error.

Motion and exceptions overruled.

Peters, C. J., Virgin, Emery, Foster and Haskell, JJ., concurred.